DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner notes that page 7 of Applicant’s filed 06/24/2022 refers to a declaration under 37 CFR §1.132 by John A. Hauck. However, there is no copy of said declaration on file. Examiner urges Applicant to provide a copy of the affidavit to be included into the contents of the application prosecution history. 
Applicant remarks on page 8 that the rejection of the claims in view of Markowitz et al (US 2009/0264746 A1) and Bar-Tal et al. (US 2016/0235339 A1) employs impermissible hindsight as no motivation is provided that “fluoroscopy could or should be the basis for a hybrid 3D mapping system as aided by a single axis of impedance”. 
Examiner respectfully disagrees. 
Paragraph 133 of Markowitz indicates that the impedance-based catheter mapping may be combined with fluoroscopic imaging with the purpose of improving the accuracy of the position detection and Bar-Tal also teaches such combination as outlined in fig. 3. Hence both Markowitz and Bar-Tal foresee the combination of fluoroscopic image data with electrode-based impedance measurements in localizing a tool. Examiner further notes that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
Applicant further remarks on pages 8-9 that the instant application addresses long felt needs that have not been previously solved including “the problems of respiration artifact, shift and drift, and most substantially, dimensional distortion are all greatly reduced compared to uncorrected 3D impedance data. Even the best “fitting” algorithm using non-linear impedance data will be less accurate than a fluoroscopic plane image”. 
Applicant further notes on page 9 that “[in] paragraph 18 of his declaration, Mr. Hauck also notes that "in spite of the ever- presence of fluoroscopy, no one before the creators of the Sra invention recognized utilizing the strength of fluoroscopy in the XY plane, particularly its high resolution and stability, while providing the Z-dimension measurements using an impedance-based device, thereby creating a novel 'hybrid' system structure." (Emphasis added.) With impedance-based measurements in the human body being known since at least the 1980's (see paragraph 2 of the declaration) and fluoroscopy known well before that time, the new structure of Applicant's invention, i.e., replacement of two of the three impedance channels with a 2D fluoroscopic image, has been demonstrated to be non-obvious at the time that the invention was made”.
Aside teaching all the limitations of claims 1 and 23 as currently presented, the prior art references, Markowitz in particular strive to remedy respiratory or cardiac based motion artifacts during the acquisition of the impedance data (paragraph 139) and so the attempt by the instant application to address motion-based artifact is also common to Markowitz. 
And as explained above, the combination of fluoroscopy with impedance data in catheter location tracking is explicitly taught by Markowitz (paragraph 133) and Bar-Tal (fig. 3).
Therefore, the rejections are sustained. 

Withdrawn Objections
The objections made to claims 1 and 23 have been withdrawn pursuant of Applicant’s responses filed 06/24/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11, 15, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al (US 2009/0264746 A1) in view of Bar-Tal et al. (US 2016/0235339 A1). 

Markowitz teaches systems and methods for mapping a volume of a patient using an invasive mapping device containing electrodes for sensing voltage which may be used within a fluoroscopic imaging system. Bar-Tal similarly teaches the imaging of an invasive catheter within the body via electrodes for sensing potential difference across an organ/region of interest to be used concurrently with X-ray fluoroscopic imaging. Both references share a similar field of invention with the instant application for identifying tracking devices within the body by combining fluoroscopy and impedance measurements. 
In regard to claims 1 and 23, Markowitz teaches a method for determining the 3D location and orientation of a catheter tip in a patient’s cardiac chamber1/body23 ([0009]1 and [0062]23, wherein “map data can be generated in a substantially three dimensional…manner” [0065]) with a catheter having distal end portion including two or more electrodes1/an electrode23 ([0225] and Fig. 17). Specifically, Fig. 3 illustrates the position of an electrode 108 “on a distal end of the catheter 106” of the “mapping catheter 100” ([0093]), wherein the “instrument can include two or more electrodes” ([0225]). Markowitz further teaches the placing of first and second body surface patches on the patient in locations such that the cardiac chamber1/body region of interest23 (claim 1/23) is therebetween, the first and second body-surface patches defining a depth z dimension of the cardiac chamber as illustrated in Fig. 2 by patches 50a and 50b that align along the z-axis of a patient. Additionally, [0074] provides information regarding the current generated between patch pairs to “generate a voltage gradient across different portions, such as the heart.” Additionally, “a changing or inconstant current can be used to determine a precise impedance for position determinations” ([0113]) injected along an axis to teach the driving an alternating current between the patches.  Due to the genus/species relationship between the body region of interest of claim 23 and cardiac chamber of claim 1, the evidence provided for rejection of the cardiac chamber also anticipates the body region of interest by virtue of the broad to specific classifications of the claim elements.  Further, Markowitz encompasses measuring the voltage at the electrodes and the patches in [0080], wherein “instrument 24 can include an electrode…which is able to sense the voltage generated within the patient 26 due to the patches 46a-50b” such that “the sensed voltage can be used to calculate an impedance of the tissue in the patient 26 based upon the voltage potential gradient generated between the respective pairs of patches and the corresponding current.” Thus, the voltage at the patches and electrode are measured by Markowitz.  Additionally, the reference teaches capturing a 2D x,y fluoroscopic image of the cardiac chamber via the “optional imaging device 28,” which “can include a fluoroscope, such as a fluoroscope configured as a C-arm” ([0069]) as illustrated in Fig. 1. Since the “The C-arm fluoroscope can include an imaging section 30 and an x-ray emitting section 32” ([0069]), the resulting radiograph is a two dimensional image of the object. Further, C-arms are widely used in the field of X-ray imaging to enable imaging of multiple planes. As such, and as depicted by the configuration of the C-arm imaging device 28 in Fig. 1, the resulting X-ray image would be of the x-y plane (i.e., frontal plane) of the patient relative to the z-direction defined by the z-axis patches 50a and 50b, wherein “any radio-opaque portions will appear as part of the image when viewed, including the instrument 24” ([0069]).
While Markowitz describes an embodiment that includes a fluoroscopic imaging device, this reference does not recite the contemporaneous capturing of a 2D (i.e., x,y) fluoroscopic image of the cardiac chamber and measuring of voltage at the electrodes, nor determining the x,y locations of the electrodes from the fluoroscopic image and the z locations of the electrodes from the measured voltages, thereby determining the 3D location and orientation of the catheter distal end portion. Markowitz teaches a 3D localization in [0065] as conveyed above, but mainly focuses on the voltage measurements at the catheter electrodes across three-axes in a coordinate system. 
Bar-Tal teaches a substantially simultaneous “current measurement step 204…with imaging step 202” in [0061] and Fig. 3, as well as utilizing steps 202 and 204 “in the process of determining the location of the distal tip of the catheter” ([0063]). According to the mathematical relationship between voltage (V), current (I), and resistance (R) of Ohm’s law, V = I x R, the voltage is inherently conveyed from the current measurement step 204. Further, “an embodiment of the present invention provides a method, including: inserting a catheter having at least one electrode into a chamber of a body organ of a patient; recording at a sequence of times respective sets of currents between the at least one electrode and a plurality of patches positioned on skin of the patient; while recording the sets of currents, acquiring x-ray images of the at least one electrode, and determining locations of the catheter from the images” ([0005]-[0008]), wherein “fluoroscope controller 32 operates equipment 30, so that the controller acquires an x-ray image of patient 48, including within the image respective sub-images of heart 46, distal tip electrode 64, and patches 68” ([0060]). The fluoroscopic equipment 30 is depicted in Fig. 1 as a “’C-arm’ fluoroscope” ([0049]), like the imaging device 28 of Markowitz. While the fluoroscope controller 32 may acquire multiple images, it also teaches the acquisition of a single X-ray image, such as in the configuration depicted in Fig. 1 to obtain a 2D radiograph of the x-y plane (i.e., frontal plane) of the patient. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Markowitz with the “substantially simultaneous” current measurement and X-ray imaging of Bar-Tal to ensure accurate position tracking of the catheter tip relative to the “movement of the organ as a whole” ([0003]). 
This combination provides the location of device 24 along the depth dimension of the patient cardiac chamber or body region via impedance measurement based on the z-axis patch pair and localization along the x-y plane of the radiopaque device 24 and one or more electrodes from the X-ray fluoroscopic device on a C-arm in the position as depicted in Figs. 1 (Markowitz) at substantially the same time (Bar-Tal).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Markowitz and Bar-Tal as described, since 3D catheter localization via 2D X-ray fluoroscopy at different positions (e.g., at different points along the arc of a C-arm) and via impedance measurement relative to skin surface patches are well-known techniques. The combination of these well-known techniques would have been obvious to try by one ordinarily skilled in the art to yield the predictable result of identifying the different components of the 3D location of a catheter (MPEP 2143 I).

Claim 2 is further taught by Markowitz in that reference electrodes 53a-d of Fig. 2 represent the placing of a body surface reference patch on the patient with the voltages being measured with respect to it. Paragraph [0077] describes that “workstation 38 can receive signals, which can be analog or digital signals, regarding voltages sensed by the reference patches 52 a, 52 b and electrodes on the instrument 24,” wherein “The placement of the reference patches 52 a, 52 b can be any appropriate position on the patient 26” ([0075]). 
Regarding claim 3, the alternating current (AC) is further taught by Markowitz in the description of “a changing or inconstant current to determine a precise impedance for position determinations” ([0113]).  With regard to the constant peak-to-peak amplitude, this claim element is merely describing an inherent feature of AC whereby AC waveforms cycle between positive and negative maxima. 

Claim 4 is further taught by Markowitz as described for the location of the first body-surface patch positioned on the patient’s chest, and the second body-surface patch positioned on the patient’s back as seen by the body surface electrodes 50a and 50b in Fig. 2 “connected with a patient 26 to create a z-axis (such as an axis that is generally anterior-posterior of a patient)” ([0073]). 

In regard to claim 11, Markowitz teaches calibration steps comprising locating one electrode of the two or more electrodes of the catheter distal end portion at two or more calibration locations within the cardiac chamber, at least one of the calibration locations being separated from the other calibration locations along the depth dimension in paragraphs [0223]-[0230] describing distortion correction accompanied by the illustrated method of Fig. 17 and the demonstrated point-mapping and correcting of Figs. 18-19. Specifically, “the correction using the flowchart 650 can be used to ensure that all or substantially all of the impedance measurements collected within the patient 26 used to plot map data points 198 are positioned at a known or similar position relative to one another…using a standard or calibrated distance of the tip from the ring” electrodes on the catheter ([230]). The “substantially fixed location” of the tip and ring electrode relative to each other ([0225]) is used as a known distance to perform the correction based on the impedance measurement, which results in mapping of multiple separated uncorrected points in Fig. 18A using only the distance between the electrodes measured for impedance (108uc and 110uc) to separated corrected positions (108c and 110c) relative to map data points 198 along any axis ([0229], [0235]-[0237]). This location in the Markowitz reference also teaches the measuring the voltages at the one electrode at each calibration location and computing a depth-versus-voltage relationship therefrom. Steps 654 to 660 in Fig. 17 illustrate a position versus impedance relationship along an axis, which encompasses the z-axis or depth, whereby impedance data is collected for the catheter electrodes at 656 based on currents causing a voltage change or current to be formed between pairs of patches on the patient ([0226]) and determining a position of the catheter electrodes in 658. However, Markowitz does not teach that the spatial coordinates of the one electrode in each calibration are located using only fluoroscopy. 
Bar-Tal teaches in step 202 of Fig. 3 the generation of a fluoroscopic image of the “heart, distal tip electrode, and patch electrodes.” Further, the planar fluoroscopic image of these components inherently provides their spatial location, since each point in an image represents coordinate information based on a horizontal and vertical axis of the image frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Markowitz with the teachings of Bar-Tal to localize elements using only fluoroscopy in order to identify the planar position of the tracking catheter in the patient prior to recording the impedance measurement, as in step 654 or Markowitz Fig. 17. Since, Markowitz teaches an embodiment including an imaging device for fluoroscopy 28 and imaging display 35, it would have been obvious to incorporate the use of fluoroscopy in Markowitz to “determine…estimates of the respective locations of the heart 46, distal tip electrode 64, and each of the patches 68” and compare “the locations of the patches…with the respiration cycle of the patient” (Bar-Tal [0063]). 

Regarding claim 15, the placing of a body-surface impedance-monitoring patch on the patient, measuring the voltage thereon, and monitoring transthoracic impedance of the patient is demonstrated by the positioning of any of the reference patches of Markowitz 52a-b and 53a-d “attached on a skin surface of a patient 26” [0112] and as illustrated in Fig. 2. Further, “reference patches” such as reference electrodes 52a-b and 53a-d “can also be used to measure a voltage drop of the tissue patch interface” ([0090]), which encompasses monitoring transthoracic impedance via Ohm’s law by relating resistance (i.e., impedance) to voltage and current.

Claims 17-19, measuring the voltages and capturing 2D fluoroscopic images are gated by respiratory phase (claim 17), cardiac phase (claim 18), and cardiac and respiratory phase (claim 19), are not explicitly disclosed by Markowitz despite the presence of an ECG 570 in Fig. 26A, as well as recitation that “the reference patches 52 a, 52 b can be used to determine both cardiac and respiratory cycles of the patient” indicating the inclusion of systems for capturing these signals. Instead, step 208 in Fig. 3 and [0071] of Bar-Tal disclose that “in some embodiments adjustments for the movement are gated to the heartbeat and/or the respiration cycle of the patient.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Markowitz with the teachings of Bar-Tal to ensure accurate position tracking of the catheter tip relative to the “movement of the organ as a whole” (Bar-Tal [0003]) by ensuring the images and measurements obtained reflect the appropriate respiratory of cardiac state based on lung inflation/deflation and the “various portions of the cardiac cycle” including a “P-wave, R-wave, T-wave, and other specific features of the cardiac cycle,” respectively (Markowitz [0300], [0339]). 

Regarding claim 21 and 22, the capturing electrocardiac signals from the patient and time-marking the measured voltages, the captured 2D fluoroscopic image, and the electrocardiac signals with a common timing signal (claim 21) and further including time-marking a respiration signal with a common timing signal (claim 22) are taught by the combination of Markowitz and Bar-Tal. Markowitz teaches the recording of ECG/EGM signals in [0301], while Bar-Tal teaches the voltage measuring and fluoroscopic imaging repetition based on “the breathing of the patient, as well as because of the beating of a patient’s heart” (Bar-Tal [0062]). Given the time-dependence of the ECG/EGM and respiration cycles, the measured voltages, and captured fluoroscopic images and electrocardiac signals inherently include time information or a time stamp associated with each data acquisition. Since multiple modes of data are acquired contemporaneously as cited from Bar-Tal, they are also inherently associated with a common timing signal, as claimed. The common timing signal is also inherent to the respiratory or cardiac gating adjustments in Bar-Tal.  
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Bar-Tal, as applied to claim 1 above, and further in view of Cherkassky et al. (US 2018/0067063 A1). 
The modified method of Markowitz teaches the elements of claim 1, but does not disclose the step of measuring voltage using synchronous detection. 
Cherkassky shares a field of invention with the instant application by determining the bio-impedance of biological tissue through which an alternating current is generated. Cherkassky discloses “synchronous detection circuits” which “may include a driver circuit, an analog-to-digital converter (ADC) and a controller” with “the driver circuit” being “generally coupled or supplying an alternating current signal at an input frequency to a first pair of electrodes in contact with a biological tissue” ([0011]) and the controller “configured for determining the bio-impedance of the biological tissue by using the digital samples generated by the ADC to determine the a magnitude and phase of the voltage waveform” ([0013]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Markowitz with the teachings of Cherkassky to extract “small signals, such as bio-impedance signals, which may be buried in the noise floor or a measurement signal” (Cherkassky [0004]). 
 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Bar-Tal and Cherkassky, as applied to claims 1 and 5 above, and further in view of Wham et al. (US 2005/0113819 A1). 

The modified method of Markowitz does not provide information regarding a step of measuring voltage by applying a Goertzel filter to the voltage (claim 6), nor the output of the Goertzel filter as a complex number having real and imaginary parts and transforming it into a real number by computing the square root of the sum of the squares of the real and imaginary parts (Claim 7). Wham, which occupies the field of an electrosurgical generator wherein an automatic control system includes voltage and current sensing circuits with signal filtering by way of a Goertzel algorithm, discloses voltage and current signals that are coupled to “a processing circuit that uses a Goertzel algorithm” ([0012]) as a “low computation algorithm for determining the magnitude and phase components of a narrow band sinusoidal signal” ([0040]). Likewise, Wham provides the break-down of the Goertzel algorithm into “the real and imaginary frequency components of the known waveform” and the transformation into a real number by “Magnitude=square_root (Real2+Imaginary2)” in [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Markowitz and Bar-Tal with the teachings of Wham to filter the voltage signal with a Goertzel algorithm due to reduction in computational steps compared to a Discrete Fourier Transform and not requiring additional bandwidth between the voltage samples acquired by voltage sensing circuits” (Wham [0028]).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Bar-Tal, Cherkassky, and Wham (‘819), as applied to claims 1 and 5-7 above, and further in view of Wham et al. (US 2015/0196349 A1). 
The modified method of Markowitz does not teach a window function applied to the voltage prior to applying the Goertzel filter. The applicable Wham reference (‘349) encompasses a field of endeavor is similar to Wham (‘819) for claims 6 and 7, relating to an electrosurgical system capable of impedance measurement. Specifically, Wham ‘349 states that “narrowband filters 720 a and 720 b may be windowed Goertzel filters that is an integer multiple of the period of the current and voltage waveforms” ([0094]) to address the application of a window function to the voltage prior to applying the Goertzel filter. It would have been obvious to one of ordinary skill in the art prior to the filling date of the claimed invention to alter the modification of Markowitz with the teachings of Wham (‘349), because the application of a window function is well known in the art for multiplying with a physiological signal to constrain it within a range of values, whereby it is zero-valued outside of this range. Windowing is utilized in biomedical signal processing to smooth the transition between signaling periods that appear periodic but would result in discontinuities between the perceived repeats. Applying window functions therefore allows for a tapering of the edges of a single cycle towards zero for a smooth transition between cycles.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Bar-Tal, Cherkassky, Wham (‘819), and Wham (‘349), as applied to claims 1 and 5-8 above, and further in view of Smith et al. (US 2004/0158167 A1).

The modified method of Markowitz does not disclose a Blackman window function. Smith relates to the field of invention for measuring electrical impedances of body parts via the use of electrode arrays. Smith teaches in [0168] that “Bartlett, Hamming, Hanning, and Blackman windows can be applied to the signals before further processing.” The further processing includes calculating “an impedance value at a particular frequency by…performing a decimation-in-time Fast Fourier transform to acquire the complex impedance at each frequency…to calculate the real and imaginary components of the voltage for a certain frequency component.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a Blackman window function before the voltage signal is filtered by a Goertzel algorithm to the modification of Markowitz. Because Smith includes a Blackman filter in a finite list of window functions that can be applied to the signal, it would be considered obvious to apply a Blackman window function to the voltage prior to applying a Goertzel filter, which is an analogous method of signal filtering to the Fast Fourier transform.  
  
Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Bar-Tal, as applied to claims 1 and 11 above, and further in view of Sra et al. (US 2013/0243153 A1). 

As best understood with regard to claim 10 (see 112(b) analysis above), the modification of Markowitz does not explicitly teach correcting the 3D location and orientation of the catheter distal end portion for changes in fluoroscopic table position and orientation and C-arm angle. Sra teaches a method of applying 2D fluoroscopic imaging to provide 3D mapping of a navigational catheter in the cardiac chamber, which overlaps considerably with the technical field of the instant application. Sra includes a fluoroscopic system 10 with a movable C-arm (Fig. 2) and a patient table 12 spanning a horizontal plane (Fig. 3), which is exploited in a correction process “during initialization and calibration steps in two different C-arm 8 angular positions in order to generate two 2D X-ray images to capture z-coordinate information” ([0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Markowitz and Bar-Tal with the teachings of Sra to enable a correcting of the position and orientation of the fluoroscopic table and C-arm angle in order to effectively calibrate the fluoroscopic hardware, as consistent with the cited passage of Sra. 
Regarding claim 12, the modification of Markowitz does not state that determining the spatial coordinates of the one electrode includes capturing two 2D fluoroscopic images of the cardiac chamber from different angles and applying back-projection calculations thereto. Paragraph [0027] of Sra discloses “the term ‘two-view fluoroscopic measurement’” which “refers to 3D position determination using two fluoroscopic images taken at different angles of the C-arm,” with back-projection calculations being inherent to the transformation of “the imaged 3D anatomy…transformed into a 2D projected image according to precise geometric rules based on the relative positions of the X-ray source 11, the anatomy being imaged and X-ray detector 13” ([0099]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the modification of Markowitz with the teaching of Sra to obtain and determine the spatial coordinates of a catheter electrode using only fluoroscopy. The generation of two separate 2D X-ray images to capture z-coordinate information “(of the same objects in the same position) after rotating C-arm 8 of conventional single-plane fluoroscopic system 10 into a second angular position” provides “3D position and orientation information using the simplest of fluoroscopic system hardware” ([0106]) for wider adaptability across clinic set-ups.
The modification of Markowitz further lacks disclosure of how the spatial coordinates are determined using fluoroscopy. However, Sra further teaches the elements of claim 14 for determining the spatial coordinates of the one electrode substantially verbatim in [0023] and [0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calibration step for determining the spatial coordinates of the electrode (language of claim 11 regarding fluoroscopy referring to what is further limited by claim 14) of Sra into the modified teachings of Markowitz. It would be obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify Markowitz with the specific fluoroscopy process of Sra in order to effectively localize a device within a stream of images.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Bar-Tal, as applied to claims 1 and 11 above, and further in view of Panescu et al. (US 2003/0078494 A1). 

The modification of Markowitz does not provided details on the computation of the depth-versus-voltage relationship including determining a linear regression relationship between the voltages and the corresponding depths of the calibration locations. Panescu discloses an invention within the shared field of guiding and locating diagnostic or therapeutic devices within the body. The flow chart of Fig. 10 and associated descriptive paragraphs [0096]-[0103] of Panescu disclose that “the algorithm…applies a preestablished, mathematical voltage-to-distance function.” While the embodiment in Panescu “illustrates a proximity determination subsystem that uses an iterative differential voltage analysis to determine the proximity of a functional element located on a second probe relative to a first probe” ([0034]) instead of a single intercardiac device in the instant application, the computation of a depth-versus-voltage relationship is nonetheless obtained. The distance can be along any of the three x, y, and z-axes, wherein the z-axis represents the depth of the anterior-posterior surface of a patient (as in Markowitz). The plot of electrode number-versus-voltage in Fig. 11, where the electrode number refers to fixed positions of electrodes on the mapping probe 14, graphically represents the voltage-to-distance relationship in an indirect fashion. Transforming the electrode number based on the distance between each electrode and their positional relationship relative to each other would result in a depth-versus-voltage graph. The calibration occurs by estimating the x, y, and z electrode positions and comparing them to measured voltages of each electrode on the mapping probe, which would iteratively enable correction of the “measured voltage distribution pattern 470 and an estimated voltage distribution pattern 472” ([0104]).  Regarding the determining the linear regression relationship, the plotting of the electrode number-versus-voltage transformed into depth-versus-voltage would enable a line of best fit to be applied to the scatter plot. In step 474 of the algorithm 460 of Fig. 10, matching of “the voltage distribution pattern 470 with the voltage distribution pattern 472 to derive a voltage matching coefficient VMCOEF” occurs, wherein “VMCOEF for a given P(x, y, z)EST increases as P(x, y, z)EST coincides with the actual location of the proximity elements” ([0100]) or electrodes. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Panescu to the modification of Markowitz, since “the coordinates P(x,y,z)EST at the best, maximum voltage matching coefficient VMCOEF become the position-indicating output, as shown in step 480” ([0102)] “to ensure that an identified target site will be accurately or easily located” ([0005]) using minimally invasive mapping techniques with intracardiac devices.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Bar-Tal, as applied to claims 1 and 15 above, and further in view of Freeman et al. (US 10,702,166 B1).

The modification of Markowitz does not teach the step of recalibration when a change in the bulk impedance exceeds a threshold. The subject matter of Freeman falls into a shared field of invention with the instant application and Markowitz and Bar-Tal references via a device for impedance measurement of a physiological parameter of a patient. Freeman teaches a device that is “is recalibrated whenever the baseline impedance varies from the baseline by a certain threshold” (Column 32, lines 34-35). It would have been obvious to one ordinarily skilled in the art before the effective filing of the claimed invention to have further modified Markowitz with the teachings of Freeman. Referred to as “dynamic calibration”, this recalibration based on exceeding a minimum threshold ensures that the impedance values obtained throughout the examination are correct even with changes in the breathing, cardiac cycle, and hydration levels- factors that can affect the measurement during patient examination (Columns 31-32). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Markowitz in view of Bar-Tal (‘339), as applied to claim 1 above, and further in view of Bar-Tal et al. (US 2016/0235383 A1).

The modification of Markowitz does not teach that one of the two or more electrodes adjacent to the distal end portion is an ablation electrode. Bar-Tal (‘383) shares a common field of invention in locating of an intracardiac device for anatomical mapping for diagnosis and treatment with the Markowitz and Bar-Tal (‘339) references as well as the instant application. Bar-Tal (‘383) discloses in [0042] and [0043], that “one or more ablation electrodes 32 are located near the distal tip 18” of the catheter, and “the electrodes 32…may be used to measure tissue impedance at the ablation site.” Regarding the electrically-isolated circuitry of the ablation electrode from voltage measurement during ablation claim element, it is deemed that the ablation and voltage measurement must necessarily be distinct in order to provide sequential locating of ablation targets prior to treatment, so as to avoid simultaneous location sensing via impedance measurement and ablation of off-target tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the modification of Markowitz with the teaching of Bar-Tal (‘383) to include at least one electrically-isolated ablation electrode on the catheter distal tip to allow for tracking of the intracardiac device and immediate treatment of target areas without requiring the insertion of an additional ablation catheter to increase the efficiency of tracking and treating and to reduce patient discomfort. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160203608 teaches a medical system having combined and synergized data output from multiple independent units, such independent units comprising fluoroscopic images and surface electrodes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/            Examiner, Art Unit 3793   



/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793